 

 

U.S. DISTRICT COURT

NORTHERN DIS TEXAS
IN THE UNITED STATES DISTRICT CQURT FILED oF

 

 

 

 

 

 

 

FOR THE NORTHERN DISTRICT OF THXAS
AMARILLO DIVISION
MAR | 2 2020
UNITED STATES OF AMERICA §
§ CLERK, U.S. DISTRICT COURT
Plaintiff, § By
§ eputy
Vv. § 2:19-CR-99-Z-BR-1
§
GABRIEL WALLACE MONTAGUE §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On February 24, 2020, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Gabriel Wallace Montague filed no objections to the Report and Recommendation within the fourteen-
day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of
record in the above referenced cause—including the elements of the offense, Factual Resume, Plea
Agreement, and Plea Agreement Supplement—and thereby determined that the Report and
Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the
United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant
Gabriel Wallace Montague was knowingly and voluntarily entered; ACCEPTS the guilty plea of
Defendant Gabriel Wallace Montague; and ADJUDGES Defendant Gabriel Wallace Montague guilty of
Count One in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). Sentence will be imposed in accordance

with the Court’s sentencing scheduling order.

SO ORDERED, March |Z-, 2020.

 

MATTHEW J. KACKBMARYK _
UNIT¥D STATES DISTRICT JUDGE

 
